 1   MANATT, PHELPS & PHILLIPS, LLP
     JOHN F. LIBBY (Bar No. CA 128207)
 2   E-mail: jlibby@manatt.com
     JOHN W. MCGUINNESS (Bar No. CA 277322)
 3   E-mail: jmcguinness@manatt.com
     EMIL PETROSSIAN (Bar No. CA 264222)
 4   E-mail: epetrossian@manatt.com
     11355 West Olympic Boulevard
 5   Los Angeles, California 90064
     Telephone: (310) 312-4000
 6   Facsimile: (310) 312-4224
 7   Attorneys for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE
 8   FOR JUST IMMIGRATION
 9   [Additional Counsel Listed on Signature Page]
10                                IN THE UNITED STATES DISTRICT COURT

11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN FRANCISCO DIVISION

13

14                                                            Case Nos. 3:18-cv-01865-RS
     STATE OF CALIFORNIA, et al.                                        3:18-cv-02279-RS
15
                                             Plaintiffs,
16                                                            PLAINTIFFS’ ADMINISTRATIVE
                      v.                                      MOTION FOR IMMEDIATE
17                                                            TELEPHONIC STATUS CONFERENCE
18                                                            Trial Date: January 7, 2019
     WILBUR L. ROSS, et al.,                                  Dept:          3
19                                                            Judge: The Honorable Richard G. Seeborg
                                           Defendants.        Action Filed: March 26, 2018
20
     ------------------------------------------------------
21
     CITY OF SAN JOSE, et al.,
22
                                              Plaintiffs,
23

24
     WILBUR L. ROSS, et al.,
25
                                           Defendants.
26

27

28
                                                              1
               Plaintiffs’ Administrative Motion for Immediate Telephonic Status Conference (3:18-cv-02279)
 1         Plaintiffs in the above-captioned actions, State of California, City of San Jose and Black
 2   Alliance for Just Immigration (“Plaintiffs”), respectfully submit the following motion for
 3   administrative relief pursuant to Civil Local Rule 7-11.
 4         Plaintiffs request a telephonic status conference with the Court on Friday, July 5, 2019, or
 5   as soon as the Court’s schedule otherwise allows, recorded verbatim by a court reporter, to
 6   confirm the continued effect of this Court’s permanent injunction, and the appropriate procedures
 7   and schedule for future proceedings in this case, if necessary. A status conference is necessary
 8   due to recent developments in related litigation and Defendants’ contradictory statements
 9   regarding their intent to include a citizenship question on the 2020 Decennial Census.
10         On March 13, 2019, Defendants filed a notice of appeal of the final judgments in these
11   related cases. On March 18, 2019, Defendants filed a petition for certiorari before judgment in
12   the United States Supreme Court.
13         On June 27, 2019, the United States Supreme Court issued its opinion in the case of Dept.
14   of Commerce v. New York, No. 18-966, holding that Secretary Ross’ decision to add the
15   citizenship question to the 2020 Census violates the Administrative Procedure Act due to his
16   failure to disclose the basis of his decision. Dept. of Commerce v. New York, --- S. Ct.---, 2019
17   WL 2619473 (2019).
18         On June 28, 2019, the Supreme Court granted Defendants’ petition for certiorari before
19   judgment in these proceedings. Its order directed as follows: “The judgment is vacated, and the
20   case is remanded to the United States Court of Appeals for the Ninth Circuit for further
21   consideration in light of Department of Commerce v. New York, 588 U.S. ____ (2019).” Ross v.
22   California, --- S. Ct.---, 2019 WL 1243674 (2019).
23         On July 2, 2019, Defendants represented in court and publicly that they had ordered the
24   printing of census forms without the citizenship question and that they would no longer attempt to
25   add the question to the 2020 Census. This representation was made in an email from Defendants’
26   counsel to the New York Attorney General’s Office (see Ex. 1 to Declaration of Gabrielle Boutin
27   filed in State of California et al. v. Ross et al., Case No. 18-cv-01865-RS, Doc. No. 215 (“Boutin
28   Declaration”)), in a conference before Judge Hazel in the District of Maryland (see Ex. 2 to
                                                           2
              Plaintiffs’ Administrative Motion for Immediate Telephonic Status Conference (3:18-cv-02279)
 1   Boutin Declaration at 1-6 [transcript of July 3, 2019 conference referencing July 2 conference]),
 2   and in a statement to the press by Secretary Ross himself (see, e.g., Mark Sherman & Jill Colvin,
 3   Trump insists he’s not dropping citizenship question effort, Washington Post (July 3, 2019, 12:35
 4   p.m.).
 5            However, less than 24 hours later, Defendants reversed themselves in both the Maryland
 6   and New York census actions. See Ex. 2 at 10-12; Ex. 3 to Boutin Declaration [Defendants’ letter
 7   to Judge Furman, State of New York, et al., v. U.S. Department of Commerce, 18-cv-2921, Doc
 8   No. 613]. They now state that the Departments of Justice and Commerce have “been asked to
 9   reevaluate all available options following the Supreme Court’s decision,” that they are currently
10   performing that analysis, and that if they determine a path forward for including a citizenship
11   question on the 2020 Census, Defendants may move the Supreme Court for further guidance. Ex.
12   3 at 1; Ex. 2 at 10-12.
13            In light of the uncertainty created by Defendants’ inconsistent public statements and the
14   importance of the issues before the Court, Plaintiffs respectfully ask the Court to schedule a
15   telephonic status conference this Friday, July 5, 2019, or as soon thereafter as possible, recorded
16   verbatim by a court reporter, to confirm that this Court’s permanent injunction precluding
17   Defendants “from including the citizenship question on the 2020 Census” remains in effect, to
18   ascertain Defendants’ position on the current posture of this case and their intentions regarding
19   further efforts to include a citizenship question, and to clarify the appropriate procedures for
20   future proceedings in this Court, if necessary. Given Defendants’ repeated representations to this
21   Court and the Supreme Court that printing of the final 2020 Census forms needed to begin by the
22   end of June 2019, time is of the essence in this matter.
23

24

25

26

27

28
                                                             3
                Plaintiffs’ Administrative Motion for Immediate Telephonic Status Conference (3:18-cv-02279)
 1                                             Respectfully Submitted,

 2   Dated: July 3, 2019                       MANATT, PHELPS & PHILLIPS, LLP
                                               By: /s/ John F. Libby
 3                                             John F. Libby
                                               John W. McGuinness
 4
                                               Emil Petrossian
 5                                             Andrew Case
                                               Ana G. Guardado
 6                                             Olufunmilayo O. Showole
                                               Salvador E. Perez
 7                                             11355 West Olympic Boulevard
                                               Los Angeles, California 90064
 8
                                               Telephone: (310) 312-4000
 9                                             Facsimile: (310) 312-4224

10                                             LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                               UNDER LAW
11                                             Kristen Clarke
                                               Jon M. Greenbaum
12                                             Ezra D. Rosenberg
                                               Dorian L. Spence
13                                             1500 K Street, NW, Suite 900
                                               Washington, DC 20005
14                                             Telephone: (202) 662-8600
                                               Facsimile: (202) 783-0857
15
                                               PUBLIC COUNSEL
16                                             Mark Rosenbaum
                                               610 South Ardmore Avenue
17                                             Los Angeles, California 90005
                                               Telephone: (213) 385-2977
18                                             Facsimile: (213) 385-9089

19                                             CITY OF SAN JOSE
                                               Richard Doyle, City Attorney
20                                             Nora Frimann, Assistant City Attorney
                                               Office of the City Attorney
21                                             200 East Santa Clara Street, 16th Floor
                                               San José, California 95113-1905
22                                             Telephone Number: (408) 535-1900
                                               Facsimile Number: (408) 998-3131
23                                             E-Mail: cao.main@sanjoseca.gov
24                                              Attorneys for Plaintiffs CITY OF SAN JOSE and
                                                BLACK ALLIANCE FOR JUST IMMIGRATION
25

26

27

28
                                                          4
             Plaintiffs’ Administrative Motion for Immediate Telephonic Status Conference (3:18-cv-02279)
 1                                          FILER’S ATTESTATION
 2            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Ana G. Guardado hereby

 3   attests that concurrence in the filing of this document has been obtained from all the signatories

 4   above.

 5   Dated: July 3, 2019                                         /s/ Ana G. Guardado
                                                                     Ana G. Guardado
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            5
               Plaintiffs’ Administrative Motion for Immediate Telephonic Status Conference (3:18-cv-02279)
 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on July 3, 2019, I served the foregoing with the Clerk of Court using

 3   the CM/ECF system which will automatically send email notification of such filing to the

 4   attorneys of record.

 5                                                              /s/ Ana G. Guardado
                                                                    Ana G. Guardado
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           6
              Plaintiffs’ Administrative Motion for Immediate Telephonic Status Conference (3:18-cv-02279)
